DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
1/3/2022. In Applicant’s amendment, claims 1, 8, and 15 were amended. Claims 21-23 are new. Claims 6, 13, and 20 are canceled. Claims 1-5, 7-12, 14-19, and 21-23 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 12-13 that the amended claims are eligible under Step 2A, prong 2 because they are directed to the technical improvement of performing competitive analysis based on accurate peer groups and reliable real-time data. Examiner respectfully disagrees. The recitation of using real-time transaction data to detect peers of a client entity is not an improvement to a technology or field but instead, is an improvement to the abstract idea itself by using the most recent transaction data to perform the mental process. 
Applicant argues on p. 13 that the amended claim features of “receiving, by a transaction server from one or more data sources via a communication network, transaction data based on an electronic payment transaction with at least one entity ... retrieving, by the peer analyzing system from the transaction server via the communication network, a plurality of target entities related to the input data and the transaction data related to the plurality of target entities, in real-time with the receipt of transaction data based on the electronic payment transaction …” preclude the claims from practically being performed in the human mind and this the amended claims cannot be directed to an abstract idea. Examiner respectfully disagrees. A claim that requires a computer may still recite a mental process. Additionally, a claim to collecting information, analyzing it and displaying certain results of the collection and analysis, where the data analysis steps are recited at a 
 Applicant argues on p. 13-16 that the amended claims are eligible under Step 2A, prong 2 because they are directed to technical improvements that are specific to the technical ecosystem of detecting peer entities of a client entity using real-time transaction data and not to an abstract idea because the claims and the specification describe how the claims achieve the improvement in analysis of updated transaction data incorporating changes occurring in real-time. Examiner respectfully disagrees. As shown in applicant’s excerpt on p. 14-15 and in paragraph 50 of the specification, the updated transaction data is merely stored at the transaction server received from each of the one or more data sources in real-time when a customer makes payment to an entity. The claims and the specification do not provide an improvement to a technology or technical field.
Applicant argues on p. 16-17 that the amended claims are eligible under Step 2B because the amended claims recite significantly more than the abstract idea by reciting improvements. The same considerations apply at Step 2B, as explained above with regards to Step 2A, and thus, the claims do not recite improvements to the function of a computer, or to any other technology or technical field. 
Applicant argues on p. 17 that the limitations of “receiving, by a peer analyzing system, input data from a client entity, wherein the input data comprises an entity ID, an industry segment of the client entity, and a query of the client entity, wherein the query of the client entity comprises a location of the client entity and time range for the query; receiving, by a transaction server from one or more data sources via a communication network, transaction data based on an electronic payment transaction with at least one entity; storing, by the transaction server, the transaction data received Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) - receiving, by a peer analyzing system, input data from a client entity, wherein the input data comprises an entity ID, an industry segment of the client entity, and a query of the client entity, wherein the query of the client entity comprises a location of the client entity and time range for the query; Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;- 
Applicant argues on p. 18 that the claims add limitations that are not simply a recitation to “apply it” on a generic computer because the claims explain how interactions with transaction data from multiple data sources are manipulated to yield the desired result of receiving updated, real-time transaction data to use for peer detection and analysis. Examiner respectfully disagrees. Incorporation of real time data for data analysis does not amount to an improvement to a technology or technical field. Use of a computer or other machinery in its ordinary capacity for tasks such as receiving, storing and transmitting data, like the present claims, does not integrate a judicial exception into a practical application or provide significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, system and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-7 are directed toward the statutory category of a process (reciting a “method”). Claims 8-14 are directed toward the statutory category of a machine (reciting a “system”). Claims 15-20 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting receiving, […], input data from a client entity, wherein the input data comprises an entity ID, an industry segment of the client entity, and a query of the client entity, wherein the query of the client entity comprises a location of the client entity and time range for the query; receiving, […], transaction data based on an electronic payment transaction with at least one entity; storing, […], the transaction data received from the one or more data sources, wherein the transaction data is related to the at least one entity; retrieving, […], a plurality of target entities related to the input data and the transaction data related to the plurality of target entities, in real-time with the receipt of transaction data based on the electronic payment transaction, wherein the transaction data comprises entity ID, entity name, entity category, transaction volume, transaction ID, ticket size, and card count; shortlisting,[…], a predefined 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a peer analyzing system; a transaction server; a communication network; a processor; and a memory communicatively coupled to the processor) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a 
	Dependent claims 2-5, 7, 9-12, 14, 16-19, and 21-23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



	
	
	

	
	

Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-5, 7-12, 14-19, and 21-23. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, systems, and program product for detecting peers of a client entity to include “receiving, by a peer analyzing system, input data from a client entity, wherein the input data comprises an entity ID, an industry segment of the client entity, and a query of the client entity, wherein the query of the client entity comprises a location of the client entity and time range for the query; receiving, by a transaction server from one or more data sources via a communication network, transaction data based on an electronic payment transaction with at least one entity; storing, by the transaction server, the transaction data received from the one or more data sources, wherein the transaction data is related to the at least one entity; retrieving, by the peer analyzing system from the transaction server via the communication network, a plurality of target entities related to the input data and the transaction data related to the plurality of target entities, in real-time with the receipt of transaction data based on the electronic payment transaction, wherein the transaction data comprises entity ID, entity name, entity category, transaction volume, transaction ID, ticket size, and card count; shortlisting, by the peer analyzing system, a predefined number of the plurality of target entities by sorting the plurality of target entities based on transaction volume related to the plurality of target entities; determining, by the peer analyzing system, normalized values of a plurality of parameters of the transaction data for each of the shortlisted entities and the client entity; generating, by the peer analyzing system, a plurality of clusters of the shortlisted entities, by applying a predefined cluster compliance rule, wherein each of the plurality of clusters comprises a unique combination of the shortlisted entities; 57c6411.DocxPage 2 of 19Application No. 16/597,204Paper Dated: January 3, 2022In Reply to USPTO Correspondence of August 31, 2021Attorney Docket No. 8223-1906631 (3190US01)determining, by the peer analyzing system, a query point of the plurality of parameters for each of the plurality of clusters based on the normalized values of the corresponding plurality of parameters determined for the client entity; determining, by the peer analyzing system, a relevance score and a proximity score of each of the plurality of clusters based on the query point of the plurality of parameters and the normalized values of the corresponding plurality of parameters determined for the client entity and each of the shortlisted entities; and detecting, by the peer analyzing system, a cluster of the shortlisted entities among the plurality of clusters based on the relevance score and the proximity score of each of the plurality of clusters to detect peers of the client entity.” The closest prior art found to be relevant is Bedi et al, US Publication No. 2018/0204217 A1, “Bedi”. Bedi discloses a platform for obtaining transaction data from a number of clients and segmented the data by applying various filters. Once filtered, each segment may be analyzed to obtain metrics and a set of peers is dynamically determined for each segment. However, while Bedi discloses identifying a peer entity in a segment, Bedi fails to do so by retrieving, by the peer analyzing system, a plurality of target entities related to the input data and transaction data related to the plurality of target entities, in real-time, wherein the transaction data comprises entity ID, entity name, entity category, transaction volume, transaction ID, ticket size, and card count and determining, by the peer analyzing system, a query point of the plurality of parameters for each of the plurality of clusters based on the normalized values of the corresponding plurality of parameters determined for the client entity; determining, by the peer analyzing system, a relevance score and a proximity score of each of the plurality of clusters based on the query point of the plurality of parameters and the normalized values of the corresponding plurality of parameters determined for the client entity and each of the shortlisted entities; and detecting, by the peer analyzing system, a cluster of the shortlisted entities among the plurality of clusters based on the relevance score and the proximity score of each of the plurality of clusters to detect peers of the client entity. The next closest prior art reference found is Ranganath et al, US Patent No. 9811810 B1, “Ranganath”. Ranganath teaches a purchase data transmission and analysis system. However, Ranganath fails to disclose retrieving, by the peer analyzing system, a plurality of target entities related to the input data and transaction data related to the plurality of target entities, in real-time, wherein the transaction data comprises entity ID, entity name, entity category, transaction volume, transaction ID, ticket size, and card count and determining, by the peer analyzing system, a query point of the plurality of parameters for each of the plurality of clusters based on the normalized values of the corresponding plurality of parameters determined for the client entity; determining, by the peer analyzing system, a relevance score and a proximity score of each of the plurality of clusters based on the query point of the plurality of parameters and the normalized values of the corresponding plurality of parameters determined for the client entity and each of the shortlisted entities; and detecting, by the peer analyzing system, a cluster of the shortlisted entities among the plurality of clusters based on the relevance score and the proximity score of each of the plurality of clusters to detect peers of the client entity. 


	
	
	
	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0267209 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624